Case 2:20-cv-00110-KS-MTP Document 1-2 Filed 06/17/20 Page 1 of 7

Case: 37C11:20-cv-00032-PH Document#:2 Filed: 03/25/2020 Page 1 of 7

IN THE CIRCUIT COURT OF LAMAR COUNTY, MISSISSIPPI

 

LYNDA J. REON PLAINTIFF

VERSUS CIVIL ACTION NO.S7BA0CV OBS

GARCIA CAMPOS, TA LOGISTICS, INC

AND JOHN DOES 1, 2, & 3 DEFENDANTS
COMPLAINT

COMES NOW Plaintiff, Lynda J. Reon (hereinafter “Lynda”), and files this her
Complaint against the Defendants, Garcia Campos, and TA Logistics, Inc. (hereinafter “TA”)
and John Does 1, 2, & 3 and in support hereof, would show unto the Court the following facts,
to-wit:

1. That Plaintiff, Lynda Reon, is an adult resident citizen of Jones County, Mississippi,
and was at the time of the incident made the underlying basis of this lawsuit.

2. Defendant, Garcia Campos, is an adult resident citizen of Tamaulipas, Mexico and he
may be served with process at Logona Del Co Nejo 313, Tamaulipas, Mexico or wherever he
may be found.

3. Defendant, TA Logistics, Inc., is a Texas business based out of Laredo, TX. The
Defendant’s physical address is 10202 Crossroads Loop, Laredo, TX 78045-7952 and may be
served with process as a non-resident authorized to do business in the state of Mississippi

pursuant to Section 13-3-63 of the Miss. Code Ann. 1972 or through its registered agent for

process.
4, That this Court has jurisdiction of the parties and subject ie 1% wise >
EXHIBIT
CIRCUIT
i LAMAR 5 7090
} 4 county MAR 2.5 2020 “cuenK

 

se
NALITIGATE\Lynda Rean\Comptaint.wpd LEE “ s Z-
* nn
Case 2:20-cv-00110-KS-MTP Document 1-2 Filed 06/17/20 Page 2 of 7

Case: 37C11:20-cv-00032-PH Document#:2 Filed: 03/25/2020 Page 2of7

5. That venue is proper in the Circuit Court of Lamar County, Mississippi due to the fact

that the accident occurred in Lamar County, Mississippi.

FACTS

6. On or about April 11, 2017, Mrs. Lynda Reon was traveling southbound on I-59 in
Lamar County, MS in a 2008 Ford Van. The Defendant, Mr. Garcia Campos, was also traveling
southbound on I-59 in a 2017 Volvo eighteen wheeler, which was owned by Defendant, TA
Logistics, Inc. Both vehicles were traveling in the lefthand lane of I-59 with Defendants vehicle
traveling behind Lynda’s vehicle. The front of the Defendant’s vehicle made a violent impact to
the rear of Lynda’s vehicle in the lefthand lane of I-59. The violent impact caused Lynda to lose
control of her vehicle and rolling her vehicle approximately 3 times before coming to final rest
off the right side of I-59 in an upright position. The Defendant’s vehicle came to final rest in the
median of I-59. The collision occurred as a sole and proximate result of the negligence of the
defendant(s). The collision resulted in serious personal injuries and damages to the Plaintiff. All
of this occurred on I-59 in Lamar County, Mississippi.

COUNT ONE

7. Plaintiffs re-allege and incorporate by reference the foregoing paragraphs as if set forth
fully herein and further aver as follows:

8. On or about April 11, 2017, on I-59 , in Lamar County, Mississippi, to wit:
Defendant, Garcia Campos, who was serving as an employee/agent for Defendant, TA Logistics,
Inc. and various fictitiously described Defendants did negligently and/or wantonly:

a. operate a 2017 Volvo eighteen wheeler and failed to keep their vehicle

under control and a safe distance behind es bape only Fr)

CIRCUIT

county MAR 25 2020 cuenK

NALITIGATE\Lynda Reon\Complaintwpd Pe Sa
ACEELEZ . 7
Case 2:20-cv-00110-KS-MTP Document 1-2 Filed 06/17/20 Page 3 of 7

Case: 37C1I1:20-cv-00032-PH Document#:2 Filed: 03/25/2020 Page 3of7

Plaintiff and the front of Defendants vehicle made impact to rear of
Plaintiffs vehicle in the lefthand lane of I-59, which Plaintiff was legally
occupying at the time of the Defendants negligent actions.

b. properly monitor the maintenance on the 2017 Volvo vehicle that made
impact to the rear of Plaintiff's vehicle;

c. operated a 2017 Volvo eighteen wheeler that violated Mississippi motor
vehicle statutes and Federal Motor Carrier Statutes;

d. violated company policy;

e. caused and/or contributed to the occurrence made the basis of the
Plaintiff's claims.

9. At the time of the incident made the basis of this lawsuit Defendant, Garcia Campos
and various fictitiously described Defendants were acting in the line and scope of their
employment and/or agency for Defendant, TA Logistics, Inc. and various fictitiously described
Defendants,

10. Plaintiffs allege that their injuries and damages were caused as a proximate
consequence of the wrongful, negligent, gross negligence and/or wanton conduct of Defendants,
Garcia Campos and TA Logistics, Inc. and various fictitiously described Defendants.

11. Defendant, Garcia Campos, actions were in furtherance of a company-wide pattern
and practice of consciously and/or recklessly disregarding the safety of the motoring public in
order to advance the financial gains of the company.

12. As a direct and proximate consequence of the aforesaid wrongful, negligent, grossly
negligent and/or wanton conduct of Defendants, Garcia Campos and TA Logistics, Inc. and

fictitiously described Defendants, Plaintiff has been injured and dame asides: ff

 

LAMAR ciRcUIT
county MAR 25 2020 Genk

NALITIGATE\Lynda Rean\Complaintwpd Ze . 5
ME oan
Case 2:20-cv-00110-KS-MTP Document 1-2 Filed 06/17/20 Page 4 of 7

Case: 37C11:20-cv-00032-PH Document#:2 — Filed: 03/25/2020 Page 4 of 7

a.

Plaintiff, Lynda Reon, was caused to suffer injuries to her body that have
required, and will require in the future, medical care and treatment;
Plaintiff, Lynda Reon, has been caused to endure mental, as well as
physical, pain and suffering and will be caused in the future to endure
mental, as well as physical, pain and suffering;

Plaintiff, Lynda Reon has expended and will be caused in the future to
expend sums of money in the nature of doctor, hospital, drug and other
expenses in and about an effort to cure and heal her injuries;

Plaintiff, Lynda Reon, has been permanently injured;

COUNT TWO

13. Plaintiffs re-allege and incorporate by reference the foregoing paragraphs as if set

forth fully herein and further aver as follows:

14. On and prior to the 11th day of April, 2017, Defendant, TA Logistics, Inc. and

various described Defendants wrongfully, negligently, grossly negligently and/or wantonly:

a.

NALITIGATE\Lynda Reon\Comptaint wpd

operated a commercial vehicle for hire with inadequate safety management
controls;

entrusted a vehicle to an incompetent driver with knowledge of said
driver’s incompetence;

hired and selected the driver of the 2017 Volvo eighteen wheeler which
collided with the vehicle occupied by Plaintiff; |
trained the driver of the 2017 Volvo eighteen wheeler which collided with

the vehicle occupied by Plaintiff;

supervised and monitored the driver of tf se AV oflo eielfiees Ww

LAMAR CIRCUIT
COUNTY MAR 25 2020 CLERK

 
Case 2:20-cv-00110-KS-MTP Document 1-2 Filed 06/17/20 Page 5 of 7

Case: 37C11:20-cv-00032-PH Document#:2 Filed: 03/25/2020 Page5of7

which collided with the vehicle occupied by Plaintiff;

used an unskilled, unknowledgeable, unqualified or disqualified driver;
retained the employment of the driver of the 2017 Volvo eighteen wheeler
which collided with the vehicle occupied by Plaintiff;

violated Mississippi motor vehicle statutes and Federal motor carrier
statutes;

violated their own company policy;

aiding and abetting their employees in the violation of the Federal Motor
Carrier Safety Regulations and Mississippi motor vehicle statutes; and
cause and/or contributed to the occurrence made the basis of the Plaintiff's
claims.

COUNT THREE

15. Plaintiffs re-allege and incorporate by reference the foregoing paragraphs as if set

forth fully herein and further aver as follows:

16. On and prior to the 11th day of April, 2017, Defendant, TA Logistics, Inc. and

various described Defendants were grossly negligent for the actions/inactions which constitute

gross negligence, entitling Plaintiff to all consequential damages allowable under law, and further

constitute such negligence as amounts to gross negligence, entitling her to heightened damages,

including attorneys fees, interest and punitive damages as follows:

a.

NALITIGATE\Lynda Reon\Complaintwpd

Plaintiff alleges each and every occurrence listed in paragraph 14 above
beginning with (a. through k); operated a commercial carrier/eighteen

wheeler truck with inadequate safety management controls;

That the Defendant, Garcia Campos, me eae em ry
iw

LAMAR “CIRCUIT
county MAR 25 2020 cenx

VLE» 0b-

 
Case 2:20-cv-00110-KS-MTP Document 1-2 Filed 06/17/20 Page 6 of 7
Case: 37C11:20-cv-00032-PH Document#:2 Filed: 03/25/2020 Page 6 of?

scope of his employment with Defendant, TA Logistics, Inc., failed to
keep a safe and reasonable distance behind Plaintiff's vehicle;

c. That the Defendant, Garcia Campos, individually, and acting within the
scope of his employment with Defendant, TA Logistics, Inc., knew that he
was following to close to the rear of Plaintiff's vehicle which was
knowingly reckless and dangerous;

d. That the Defendant, Garcia Campos, individually, and acting within the
scope of his employment with Defendant, TA Logistics Inc., was driving
the 2017 Volvo eighteen wheeler in a manner by which he was following
to closely to Plaintiff's vehicle and made impact to the rear of Plaintiffs
vehicle in a lane of traffic where Plaintiff had the lawful right to be
traveling in at the time of said impact to Plaintiff's vehicle;

17. Asa direct and proximate consequence of the aforesaid wrongful, negligent, grossly
negligent and/or wanton conduct of Defendants, Garcia Campos and TA Logistics, Inc. and
various fictitiously described Defendants, Plaintiff was injured and damaged as set out herein
above.

18. Defendant, Garcia Campo’s, actions were in furtherance of a company-wide
pattern and practice of consciously and/or recklessly disregarding the safety of the motoring
public in order to advance the financial gains of the company.

WHEREFORE PREMISES CONSIDERED, Plaintiff demands judgment against

Defendants, Garcia Campos, TA Logistics, Inc, and and fictitiously described Defendants for

compensatory and punitive damages in an amount to which a jury may t they are a8)

interest and costs. :
LAMAR ee CIRCUIT
county MAR 25 2020 GeaK

ee MAA--
NALITIGATE\Lynda Reon\Complaintwpd eS
Case 2:20-cv-00110-KS-MTP Document 1-2 Filed 06/17/20 Page 7 of 7

Case: 37Cl1:20-cv-00032-PH Document#:2 Filed: 03/25/2020 Page 7 of 7

Brad R. Thompson - MS Bar No.102484
Bob Sullivan - MS Bar No. 8613

Sullivan Sullivan & Thompson, P.L.L.C.

Post Office Box 45

Laurel, Mississippi 39441-0045
Telephone: (601) 428-1505
Facsimile: (601) 426-3622

N \WLITIGATE\Lynda Reon\Complaint wpd

Respectfully submitted,

Lynda Reon

—— ) oa
“ . — 2? oo

s ee é
c es oe SC _——
By:__ /z< ——)-

 

/Mer Attorneys Yo

FILED

LAMAR CIRCUIT
county MAR 25 2020 o.cax

PB ga oa
